Citation Nr: 1644726	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  10-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for trigeminal neuralgia, right face.

2.  Entitlement to an initial compensable disability rating for right inguinal hernia, postoperative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R.M.K., Counsel




INTRODUCTION

The Veteran served in the Marine Corps from November 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The June 2009 decision granted service connection for right inguinal hernia, post operative, with an evaluation of 0 percent effective April 12, 2001.  In pertinent part, the August 2013 decision denied service connection for trigeminal neuralgia, right face.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In response to the Veteran's previous requests for hearings, he was scheduled to appear at a Central Office hearing in Washington, D.C., in October 2016.  In correspondence dated in August 2016, the Veteran stated that he was unable to attend this hearing as he wrongly expected a hearing on a "two-way screen" somewhere in Texas.  As such, the Board finds that the Veteran should be afforded an opportunity to provide testimony at a Board hearing via videoconference.  Because the RO schedules videoconference hearings, a remand of this case to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule the Veteran for a Board videoconference hearing at the appropriate RO before a Veterans Law Judge in Washington, D.C.  The RO should notify the Veteran and the representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




